Citation Nr: 0434086	
Decision Date: 12/28/04    Archive Date: 01/05/05

DOCKET NO.  03-33 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of 
frostbite of the ears.  

2.  Entitlement to service connection for a right knee 
disorder.  

3.  Entitlement to service connection for a left knee 
disorder.  



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service



WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2003 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia that denied the benefits sought on appeal.  
The veteran, who had active service from October 1954 to 
September 1957, appealed that decision to the BVA and the 
case was forwarded to the Board for appellate review.

At the veteran's hearing before the BVA at the RO, the issue 
of entitlement to service connection for hearing loss was 
withdrawn.  As such, this matter is no longer on appeal and 
will not be addressed in this decision.


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  In this 
regard, the veteran has reported that he received treatment 
for his ears and knees at the VA Medical Centers (VAMC) in 
Phoenix, Arizona; Milwaukee, Wisconsin; and Atlanta, Georgia.  
Medical records from the Atlanta VAMC are associated with the 
claims file and records from the Phoenix VAMC were received 
after that Medical Center initially indicated that no records 
were on file.  The Milwaukee VAMC indicated in an October 
2002 response that the veteran's records were retired to 
Kansas City in September 1997.  However, the record does not 
appear to reflect that any attempt was made to retrieve the 
records that the October 2002 response indicates exist.  

The VA is deemed to have constructive knowledge of those 
records and, in this case, has actual knowledge of the 
existence of those records.  As such, they are considered to 
be evidence that is of record at the time any decision is 
made, and should be associated with the claims file.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992).  See also 
VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) (". . . an 
[agency of original jurisdiction's] failure to consider 
records which were in VA's possession at the time of the 
decision, although not actually in the record before the AOJ, 
may constitute clear and unmistakable error. . . .")  
Therefore, an attempt must be made to retrieve these VA 
medical records before the Board can proceed.

In addition, while the record for review does not appear to 
contain any suggestion that any currently diagnosed knee 
disorder is related to service, that is not the case with 
respect to the veteran's ears.  The veteran contends that he 
sustained frostbite to his ears during service in 1954 or 
1955, and a VA outpatient treatment record dated in August 
2002 contains an assessment of "ear pain most likely 
sequelae for frostbite."  However, beyond cerumen in the 
right ear, the physical examination reported no objective 
clinical findings reflective of any disability of the ears, 
and the United States Court of Appeals for Veterans Claims 
has held "that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted."  Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999).  Consequently, under the facts and 
circumstances of this case, the Board is of the opinion that 
the veteran should be afforded an examination of his ears to 
determine whether the veteran has any residuals of the 
frostbite he reports he sustained during service.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
in Washington, D.C., and the VA will notify the veteran when 
further action on his part is required.  Accordingly, this 
case is REMANDED for the following actions:

1.  The RO should request VA medical 
records pertaining to the veteran that 
the Milwaukee VAMC reported in October 
2002 had been retired in September 1997 
to Kansas City.

2.  The veteran should be afforded an 
examination of his ears to ascertain the 
whether he has any residuals of the 
frostbite of the ears the veteran reports 
he sustained during service.  Any and all 
indicated evaluations, studies and tests 
deemed necessary by the examiner should 
be accomplished, and the examiner is 
requested to report complaints and 
clinical findings in detail.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, and following this review 
and examination offer comments and an 
opinion as to whether the veteran has any 
residual disability of his ears that is 
consistent with the cold weather the 
veteran reports he was exposed to during 
service.  A clear rationale for all 
opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file or in the alternative, the 
claims file, must be made available to 
the examiner for review.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



	                  
_________________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




